COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Christian Sauder v. The State of Texas

Appellate case number:    01-19-00239-CR

Trial court case number: 16-CCR-187341

Trial court:              County Court at Law No. 1 of Fort Bend County

Date motion filed:        September 9, 2020

Party filing motion:      Appellant

       It is ordered that the motion for rehearing is   DENIED         GRANTED.


Judge’s signature: /s/ Evelyn V. Keyes
                       Acting Individually      Acting for the Court

Panel consists of: Justices Keyes, Kelly, and Landau.


Date: December 29, 2020